UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DOMINGO CASTILLO MARCELINO,

                          Plaintiff,
                                                     16 Civ. 6287 (KPF)
                   -v.-
                                                           ORDER
374 FOOD INC., TIRAN TSADOK, and
HAYIM TSADOK,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of a communication from Defendants’ counsel

advising the Court, in response to this Court’s prior Order (Dkt. #128), that

Defendants do not intend to seek reimbursement for their costs in this matter.

However, counsel makes two recommendations to the Court: (i) the Court

should make a criminal referral of Plaintiff’s conduct to the U.S. Attorney’s

Office for the Southern District of New York; and (ii) the Court should assess

against Plaintiff the costs that it has incurred through its adjudication of this

matter.

      In regards to the recommendation of a criminal referral, the Court will

take counsel’s recommendation under consideration, and believes that further

public comment on the matter would be inappropriate. Regarding the

assessment of Court costs, the Court has conducted research to determine

whether such a sanction is warranted under the circumstances. Although the

Court has found authority for the imposition of such costs, the sanction has

only been applied against counsel, as opposed to against the party. See Bardin
v. Mondon, 298 F.2d 235, 238 (2d Cir. 1961) (imposing court costs on appellate

counsel for his “dilatory conduct,” and expressly choosing not to impose costs

on the parties); Barsoumian v. Szozda, 108 F.R.D. 426, 426 (S.D.N.Y. 1985)

(imposing court costs directly on plaintiffs’ counsel); J.M. Cleminshaw Co. v.

City of Norwich, 93 F.R.D. 338, 354 (D. Conn. 1981) (“[A] court may impose

sanctions upon an attorney … includ[ing] fines payable to the court.” (emphasis

added)). The underlying rationale for sanctioning counsel, as opposed to the

party, is that it is counsel who should be fully aware of the consequences of his

or her actions. Given that it is still unclear to what extent Plaintiff’s perjury is

attributable to Plaintiff’s former counsel, the Court is loath to impose this

sanction directly on Plaintiff. Therefore, while the Court appreciates

Defendants’ counsel’s sentiment in wishing to uphold the integrity of the Court

and the judicial process, the Court does not believe the assessment of its costs

is warranted here.

      As a final matter, the Court wishes to express its sincere gratitude to

Defendants and their counsel for their diligent efforts in bringing this case to a

just resolution. The Clerk of Court is directed to terminate all pending

motions, adjourn all remaining dates, and close this case.

      Plaintiff’s former counsel is ORDERED to transmit this message to

Plaintiff through whatever means they were last able to contact him.

      The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal by

Plaintiff from this Order would not be taken in good faith and therefore IFP




                                          2
status is denied for the purpose of an appeal. See Coppedge v. United States,

369 U.S. 438, 444-45 (1962).

      SO ORDERED.

Dated: January 24, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                       3
